DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	
With respect to the claims directed to a support, the Examiner notes that the phrase “aimed at and destined for” or “aimed at, predisposed and destined to” denotes functional limitations that only describes what the support does, and does not further limit the structural limitations recited in the claims.
For claims 4 and 5, the phrase “in operating conditions” denotes a conditional limitation that is not required to occur, as one of ordinary skill in the art is not required to use or operate the support in the manner recited in the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 12, 13, and 15, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP 2173.05(d).
For claim 8, the phrase “appropriately chemically treated” is unclear as the Examiner is unable to determine the metes and bounds of what is considered to be appropriate with respect to chemical treatment.  The claim does not recite what is deemed to be appropriate with respect to chemical treatment, thus the claim is unclear.
Claim 14 recites the limitation "the material" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the surfaces" in 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the collecting device" in 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the material" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the residues" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the impurities" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the collecting device" in 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a use of a support without reciting any active, positive steps delimiting how the use is practiced.  Additionally, claims 12-14 are rejected under 35 U.S.C. 112(b) as it is unclear what, if any process steps are required in the claimed “use of the support” recited in claims 12-14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaStella et al., (US 2010/0047129).
For claims 1 and 8, LaStella et al., teach a sampling device comprising a first portion of an absorbent matrix (paragraphs 0022, 0023, figure 5 #100’) and a second portion distinct from the first portion (paragraphs 0022, 0023, figure 5 #104’). The Examiner notes that what the portions are “aimed at” doing are functional limitations that do not impart structure to the claimed device. Furthermore, the Examiner contends that the first and second portions of LaStella et al., are capable of functioning in the manner recited in the claim, thereby meeting the claim limitations.
For claim 2, LaStella et al., teach a third portion (paragraphs 0022, 0023, figure 5 #102’) interposed between the first and second portions.
For claim 3, LaStella et al., teach the first, second, and third portions made of filter paper (paragraph 0031).
For claim 4, LaStella et al., teach a first and second panels (external containing bodies, paragraph 0021, figure 1 #4, and figure 2 #6). The Examiner notes that the limitations regarding the operating conditions are conditional, and therefore not required to occur, nor is one of ordinary skill in the art required to utilize the support in the manner recited in the claim.
For claim 5, LaStella et al., teach openings on both the first and second panels (paragraph 0022).  The Examiner notes that the limitations regarding the operating conditions are conditional, and therefore not required to occur, nor is one of ordinary skill in the art required to utilize the support in the manner recited in the claim.
For claim 6, LaStella et al., teach the third portion having dividing regions (paragraph 0032, figure 8 #’s 80, 82) between the first and second regions. LaStella et al., teach that the dividing regions may comprise a hydrophobic material, a crimp, or any other physical barrier (paragraph 0032).
For claim 7, LaStella et al., the third portion having apertures in the absorbent matrix (paragraph 0023, figure 1 #’s 14, 16).
For claims 12-14, LaStella et al., teach a sampling device comprising a first portion of an absorbent matrix (paragraphs 0022, 0023, figure 5 #100’) and a second portion distinct from the first portion (paragraphs 0022, 0023, figure 5 #104’).  The Examiner notes that the claims are being read in light of the rejections under 35 U.S.C. 101 and 35 U.S.C. 112(b) in which the claims do not recite any process steps to describe how the support is utilized.  As such, the Examiner contends that the sampling device of LaStella et al., meets the use of the claimed support recited in claims 12-14.
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Childs et al., (US 5,766,962).
For claims 15 and 16, Childs et al., teach a device for collecting and testing samples comprising collecting a sample of biological material on a first portion of an absorbent matrix (column 5 lines 65-67, column 6 lines 5-8) using a sample collection unit (head, column 5 lines 64-67), and performing a cleaning operation using a cleaning sleeve (second portion, column 7 lines 8-17).  With respect to claim 16, Childs et al., teach cleaning excess sample (column 7 lines 22-31).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/           Examiner, Art Unit 1797                                                                                                                                                                                             
/BRIAN R GORDON/            Primary Examiner, Art Unit 1798